Title: To James Madison from William Harris Crawford, 2 July 1816
From: Crawford, William Harris
To: Madison, James



Dear Sir,
Department of War, July 2d. 1816.

I have the honor to inclose the report of lieut. Gadsden, upon the fortifications necessary to be constructed for the defence of Mobile and New-Orleans, which has been approved by general Swift.  The maps accompanying Latour’s history of the campaign in Louisiana, will be useful in forming a general opinion upon this report, which appears to be sensible and judicious.  The alterations and repair of fort St. Phillippe, and of St. John, recommended by this report, I presume, may be commenced as soon as the necessary materials can be obtained; as it will not interfere with the determination to commence no new work of importance, until the foreign Engineer can be obtained.  I have the honor to be Your most obedt. & very humble servant,

Wm. H Crawford

